Citation Nr: 1009889	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  06-29 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure.  




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel






INTRODUCTION

The appellant is a Veteran who had active service from July 
1966 to June 1972.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2006 
rating decision of the Manila, Philippines Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  It is not shown that the Veteran set foot on land in the 
Republic of Vietnam or was exposed to an herbicide agent (to 
include Agent Orange) during service.  

2.  Diabetes mellitus was not manifested in service or in the 
first postservice year, and the preponderance of the evidence 
is against a finding that the Veteran's current diabetes 
mellitus is related to an event, injury, or disease in 
service.  


CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  Mayfield, 444 F.3d at 1333.  
A May 2005 letter explained the evidence necessary to 
substantiate the claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a February 2010 letter informed the Veteran of 
disability rating and effective date criteria.  He has had 
ample opportunity to respond/supplement the record and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  

Regarding VA's duty to assist, the Veteran's service 
treatment records (STRs) and available postservice treatment 
records are associated with his claims file.  The RO did not 
arrange for a VA examination because it was not necessary.  
Absent any competent (medical) evidence suggesting that the 
Veteran's diabetes mellitus may be related to his service, an 
examination to secure a medical nexus opinion is not 
necessary.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 
18 Vet. App. 512, 516 (2004).  The Veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim.  



B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  38 C.F.R. § 3.303(a); 
Baldwin v. West, 13 Vet. App. 1 (1999).  

Certain chronic diseases (including diabetes mellitus) may be 
presumptively service connected if manifest to a compensable 
degree in the first postservice year.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113, 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam ear, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a).  The VA General Counsel has determined that 
38 C.F.R. § 3.313(a) requires that an individual must have 
actually been present within the boundaries of the Republic.  
Specifically, the General Counsel has concluded that in order 
to establish qualifying service in Vietnam, a veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam, and that service on a deep-water naval vessel in 
waters off the shore of the Republic of Vietnam, without 
proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam.  VAOPGCPREC 27-97.  The Federal Circuit has upheld 
this determination.  See Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran's service personnel records show that the Veteran 
had active service aboard the USS Florikan from February 1970 
to June 1972.  His STRs, including his June 1972 service 
separation examination report, are silent for any complaints, 
findings, treatment, or diagnosis of diabetes mellitus.  The 
Veteran's DD 214 reflects that his decorations include the 
National Defense Service Medal, the Vietnam Campaign Medal, 
and the Vietnam Service Medal.   

Service personnel records include a November 1971 
"familygram" from Lieutenant Commander F. D. W., in command 
of the USS Florikan, indicating that the ship had recently 
visited Kaoshuing, Taiwan and done some diving and salvage 
work in the Vietnam area.  

A private medical clinical summary report of an April 1995 
emergency room visit (submitted in conjunction with the 
Veteran's April 2005 claim of entitlement to service 
connection for diabetes) indicated the Veteran was treated at 
the Medical City General Hospital and was diagnosed with 
acute myocardial infarction; blood tests revealed marked 
hyperglycemia and hyperlipidemia, type II-B.  Since discharge 
from the hospital, the Veteran's blood sugar levels have 
remained in 150-200 mg/dl levels (fasting).  

In a June 2005 statement, the Veteran reported that he 
believed he was exposed to herbicides while on board a 
submarine rescue ship (i.e., the USS Florikan).  He also 
reported that the ship rescued U.S. and South Vietnamese 
soldiers and brought them to the shore of a river (identified 
by the Veteran in his June 2006 notice of disagreement as the 
Mekong River).  

In July 2005, the National Personnel Records Center indicated 
it was unable to determine whether or not the Veteran had in-
country service in the Republic of Vietnam, and that the USS 
Florikan was in the official waters of the Republic of 
Vietnam June 25, 1970, July 6, 1970 to July 7, 1970, and 
August 8, 1970 to August 9, 1970.  

In October 2009 correspondence, the Veteran reported that he 
served food to rescued American and South Vietnamese soldiers 
aboard the USS Florikan.  

At the outset, it is noteworthy that it is not shown that it 
is not shown that his "service involved duty or visitation 
in the Republic of Vietnam," or that he served in a Korean 
unit exposed to herbicide agents (and was thus exposed to any 
herbicide agents, including Agent Orange).  The NPRC was 
unable to verify that he had any service in the Republic of 
Vietnam.  His DD 214 shows that he was awarded the Vietnam 
Service Medal.  However, this medal was awarded to service 
members who served "in Vietnam and the contiguous waters or 
airspace thereover" or "in Thailand, Laos, or Cambodia or 
the airspace, thereover, and in direct support of operations 
in Vietnam," and thus is not of itself necessarily 
indicative of service in Vietnam.  See Manual of Military 
Decorations and Awards, A-6 (Department of Defense Manual 
1348.33-M, September 1996) (emphasis added).  Significantly, 
the Veteran does not allege that he served in the Republic of 
Vietnam or in a Korean unit exposed to herbicide agents.  
Throughout the appeal period, the Veteran has indicated that 
he remained aboard the USS Florikan when it was off the shore 
of the Republic of Vietnam.  The Board is bound by VA's 
General Counsel Opinion (and the Federal Circuit's decision 
in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) upholding 
that decision) that service on a deep-water naval vessel in 
waters off the shore of the Republic of Vietnam does not 
constitute service in the Republic of Vietnam.  See 
VAOPGCPREC 27-97.  Consequently, his claim seeking service 
connection for diabetes mellitus is not within the purview of 
38 U.S.C.A. § 1116, 38 C.F.R. § 3.307 (which provides for 
establishing service connection for diseases, including 
diabetes mellitus, on a presumptive basis based on herbicide 
exposure therein for veterans who served in Vietnam).  

Under Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), 
the Veteran may still establish service connection for 
diabetes as due to herbicide exposure with proof of direct 
causation.  There is no competent evidence that diabetes 
mellitus was manifested in his first postservice year.  
Consequently, the chronic disease presumptive provisions of 
38 U.S.C.A. § 1112 also do not apply.  

To establish service connection for diabetes mellitus under 
these circumstances, the Veteran must show affirmatively that 
the disease is related to his active service.  It is not 
shown in his STRs, nor does he contend, that diabetes 
mellitus was manifested in service.  Postservice private 
treatment records show that diabetes was diagnosed in April 
1995, approximately 23 years after the Veteran's service.  
Such a lengthy time interval between service and the earliest 
postservice clinical documentation of the disability is of 
itself a factor for consideration against a finding that his 
diabetes mellitus is related to service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in a claim 
alleging that a disability was aggravated by service).  
Also, there is no competent (medical) evidence in the record 
of a possible nexus between the Veteran's diabetes mellitus 
and his service.  Private treatment records only reveal that 
in April 1995 blood tests found marked hyperglycemia and 
hyperlipidemia, type II-B; there is nothing in these records 
that suggests the Veteran's diabetes mellitus may be related 
to service, to include herbicide exposure therein.  The Board 
recognizes that under 38 C.F.R. § 3.159(c)(4)(i), VA has a 
duty to provide a VA medical examination or obtain a medical 
opinion once a claimant has established that he has a current 
(or persistent/recurrent) disability that may be related to 
an event, injury, or disease in service.  The Veteran has not 
submitted any medical or textual evidence suggesting that his 
diabetes might be related to his service.  His own statements 
relating his diabetes mellitus to service are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Consequently, VA's duty to assist by 
arranging for an examination/securing a medical opinion is 
not triggered.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran's diabetes mellitus is in any way related to his 
service.  Accordingly, the claim must be denied.  


ORDER

Service connection for diabetes mellitus is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


